Exhibit 10.3

EXECUTION VERSION

GUARANTY

GUARANTY (this “Guaranty”), dated as of October 25, 2012, of ORMAT TECHNOLOGIES,
INC., a corporation organized and existing under the laws of the State of
Delaware (the “Guarantor”), is made in favor of DEG — DEUTSCHE INVESTITIONS- UND
ENTWICKLUNGSGESELLSCHAFT MBH (in its capacity as global agent for the benefit of
the Subordinated DFI Lender (as such term is defined in the below-defined
Subordination Agreement), the “Global Agent”)).

WHEREAS, OrPower 4 Inc., a limited liability company organized and existing
under the laws of the Cayman Islands and registered in the Republic of Kenya as
a foreign company (the “Company”), is an indirectly wholly-owned subsidiary of
the Guarantor;

WHEREAS, the Company and the Subordinated DFI Lender are parties to that certain
Common Terms Agreement, dated as of January 5, 2009 (as amended through the date
hereof, the “Original Common Terms Agreement”), entered into by and among the
Company, the Subordinated DFI Lender, in its capacity as the global agent
thereunder and as a Lender (as defined in the Original Common Terms Agreement),
Société de Promotion et de Participation pour la Coopération Economique
(“PROPARCO”), as a Lender, and BNY Corporate Trustee Services Limited, an
English limited liability company, in its capacity as the offshore security
agent;

WHEREAS, the Company and the Subordinated DFI Lender are also parties to that
certain (i) DEG A Loan Agreement, dated as of January 5, 2009 (as amended,
amended and restated, modified or otherwise supplemented from time to time, the
“DEG A Loan Agreement”), entered into by and among the Company, the Subordinated
DFI Lender as Lender and the Global Agent, (ii) DEG B Loan Agreement, dated as
of January 5, 2009 (as amended, amended and restated, modified or otherwise
supplemented from time to time, the “DEG B Loan Agreement”), entered into by and
among the Company, the Subordinated DFI Lender as Lender and the Global Agent,
and (iii) DEG C Loan Agreement, dated as of January 5, 2009 (as amended, amended
and restated, modified or otherwise supplemented from time to time, the “DEG C
Loan Agreement”, and, together with the DEG A Loan Agreement and DEG B Loan
Agreement, the “DEG Loan Agreements”), entered into by and among the Company,
the Subordinated DFI Lender as Lender and the Global Agent;

WHEREAS, the Subordinated DFI Lender and PROPARCO extended certain loans to the
Company pursuant to the Original Common Terms Agreement and the Loan Agreements
(as such term is defined in the Original Common Terms Agreement) in connection
with the existing 48 MW geothermal power plant (“Plant 1”) located in Hell’s
Gate National Park in the Rift Valley Province of Kenya owned and operated by
the Company, subject to the terms and conditions set forth therein;

WHEREAS, the Company intends to expand the Plant 1 to an integrated 84 MW
geothermal power generation facility by the addition of a second plant of
approximately 36 MW (“Plant 2”, together with Plant 1, the “Project”), and a
further optional third plant of approximately 16 MW (if applicable);



--------------------------------------------------------------------------------

WHEREAS, in order to finance the aforementioned expansion of Plant 1, the
Company and Overseas Private Investment Corporation, an agency of the United
States of America (“OPIC”), have agreed to enter into a finance agreement
pursuant to which OPIC will make, subject to the terms and conditions set forth
therein, certain loans (the “OPIC Loan”) to the Company in connection with the
Project (the “OPIC Financing”);

WHEREAS, in connection with the expansion of the Project and the OPIC Financing,
(i) the Company intends to repay in full all amounts owing to PROPARCO under the
Original Common Terms Agreement and the Proparco A Loan Agreement (as such term
is defined in the Original Common Terms Agreement) and to the Subordinated DFI
Lender under the DEG C Loan Agreement, and (ii) the Company, the Subordinated
DFI Lender and the other parties thereto (other than PROPARCO) intend to amend
and restate the Original Common Terms Agreement (as so amended and restated, the
“Amended and Restated Common Terms Agreement”);

WHEREAS, as a condition to the OPIC Financing, the Company, the Subordinated DFI
Lender and OPIC will enter into a subordination agreement (the “Subordination
Agreement”) pursuant to which, inter alia, the Subordinated DFI Lender will
agree to subordinate the DEG A Loan Agreement and the DEG B Loan Agreement and
the loans thereunder (the “DFI Loans”) to the OPIC Loan; and

WHEREAS, to induce the Subordinated DFI Lender to execute and deliver the
Subordination Agreement, the Guarantor is willing to provide a guaranty in favor
of the Global Agent for the benefit of the Subordinated DFI Lender for the
payment obligations of the Company under the Amended and Restated Common Terms
Agreement and the DEG Loan Agreements;

NOW, THEREFORE, the Guarantor hereby agrees:

Section 1. Definitions.

(a) The following terms when used in this Guaranty shall have the following
meanings:

“Adjusted EBITDA” means, at any relevant time, the Guarantor’s EBIDTA together
with depreciation, amortization, interest and taxes, which are attributed to the
Guarantor’s investments in its non-consolidated subsidiaries presented on the
equity basis, according to the Guarantor’s percentage holding therein and after
elimination of any impairment of property, plant and equipment or any other
long-lived assets, all as that are included in the Discussion and Financial
Analysis Item in the Guarantor’s annual and quarterly reports.

“Demand” has the meaning set forth in Section 5(a) hereto.

“EBITDA” means, at each relevant time, earnings before interest, taxes,
depreciation and amortization on the basis of the last four successive quarters
at such time, as mentioned in the Discussion and Financial Analysis Item in the
Guarantor’s annual or quarterly reports.



--------------------------------------------------------------------------------

“Financial Indebtedness” means any indebtedness for or in respect of:

 

  i. moneys borrowed (by way of loan or otherwise);

 

  ii. any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

 

  iii. any amount raised pursuant to any note purchase facility or the issuance
of bonds, notes, debentures, loan stock or any similar instrument;

 

  iv. the amount of any liability in respect of any lease or hire purchase
contract which would, in accordance with IFRS, be treated as a finance or
capital lease;

 

  v. receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);

 

  vi. any amount raised under any other transaction (including any forward sale
or purchase agreement) having the commercial effect of a borrowing;

 

  vii. any derivative transaction entered into in connection with protection
against or benefit from fluctuation in any rate or price (and, when calculating
the value of any derivative transaction, only the marked to market value shall
be taken into account);

 

  viii. any reimbursement or counter-indemnity obligation in respect of a
guarantee, indemnity, bond, standby or documentary letter of credit or any other
instrument issued by a bank or financial institution; and

 

  ix. the amount of any liability in respect of any guarantee or indemnity for
any of the items referred to in paragraphs (i) to (viii) above.

“Financial Year” means the annual accounting period of the Guarantor ending on
December 31 in each year.

“Guaranteed Obligations” means all present and future payment obligations of the
Company to pay the principal of and interest on the DFI Loans and all other
amounts (if any) due owing or incurred under the Amended and Restated Common
Terms Agreement and the DEG Loan Agreements (including, without limitation,
under any amendment, supplement or restatement of the Amended and Restated
Common Terms Agreement or a DEG Loan Agreement, or in relation to any new or
increased advances or utilizations of the DFI Loans).

“Net Debt” means short-term debt and long-term debt to banks, financial
institutions (including current maturities of long-term loans) plus debt to note
holders, less cash and cash equivalents and marketable securities as determined
under GAAP; provided, that, (i) undertakings in relation to a sale of rights of
ownership in connection with a transaction the substance of which is the sale of
tax benefits (including any tax monetization transaction) shall not be deemed to
be a debt, and (ii) subordinated loans extended to the Guarantor by its
shareholders and any other subordinated



--------------------------------------------------------------------------------

debt to the Guarantor’s shareholders, shall not be included in the scope of Net
Debt; provided, however, that, Net Debt shall include the Guarantor’s share in
the Net Debt of its unconsolidated subsidiaries, based on its percentage of
shareholding.

“Permitted Liens” means:

 

  i. any lien, pledge, mortgage, security interest, deed of trust, charge,
assignment, hypothecation, title retention or other encumbrance of whatever kind
or type on the Guarantor’s equity (or similar) interests in any subsidiary as
part of a project financing by such subsidiary, under the condition that each
such specific lien, charge, pledge, mortgage, security interest, deed of trust,
assignment, hypothecation, title retention or encumbrance will be removed upon
the repayment of the financing; and

 

  ii. any lien, pledge, mortgage, security interest, deed of trust, charge,
assignment, hypothecation, title retention or other encumbrance of whatever kind
or type over any of the Guarantor’s assets for the purpose of securing the
repayment of a credit granted to finance the acquisition by the Guarantor of
that specific asset, excluding any guarantee or indemnity granted in respect of
such financing, under the condition that each such encumbrance, lien, pledge,
mortgage, security interest, deed of trust, assignment, hypothecation, title
retention or charge will be removed upon the repayment of the credit.

“Total Assets” means in relation to the Guarantor and in respect of any
Financial Year, the sum of its on-balance sheet fixed assets, intangibles,
investments and current assets.

“Trigger Event” means (i) the occurrence of an Event of Default described in
Section 22.1 (a) (Events of Default) of the Amended and Restated Common Terms
Agreement, or (ii) acceleration of the DFI Loans following the occurrence of an
Event of Default described in Section 22.1(c)(ii) (excluding such Event of
Default to the extent it results only from a failure to comply with obligations
under Clause 20.1(a) (Preservation of Rights) of the Amended and Restated Common
Terms Agreement).

Capitalized terms used herein but not otherwise defined herein shall have the
same meanings as set forth in the Amended and Restated Common Terms Agreement or
the DEG Loan Agreements, as applicable.

Section 2. Guaranty by the Guarantor. (a) The Guarantor hereby absolutely,
irrevocably and unconditionally guarantees to the Global Agent for the benefit
of the Subordinated DFI Lender and its successors and permitted assigns, as a
primary obligation, the due, punctual and complete payment of all Guaranteed
Obligations upon the occurrence of any Trigger Event. This Guaranty constitutes
a guarantee of payment when due and owing, and not merely of collection. The
Guarantor hereby agrees that its obligations hereunder shall be independent,
absolute and unconditional, irrespective of the termination (other than in
accordance with its terms after final and indefeasible payment in full),
validity or enforceability of the Amended and Restated Common Terms Agreement
and/or the DEG Loan Agreements, any



--------------------------------------------------------------------------------

change therein or amendment thereto, the absence of any action to enforce the
same, the recovery of any judgment against the Company or any action to enforce
the same, the existence of the Subordination Agreement, the failure of the
Company or the Guarantor to comply with any requirement of any law, regulation
or order, the dissolution, liquidation, reorganization or other alteration of
the legal status or structure of the Company or the Guarantor or any other act,
omission, matter, thing or circumstance which may otherwise reduce, release or
prejudice any obligation of the Guarantor hereunder or constitute a legal or
equitable discharge or defense of a guarantor or a surety, and the Guarantor
hereby waives (to the fullest extent permitted by law) all defenses available to
the Guarantor against enforcement of the Guaranteed Obligations.

(b) Notwithstanding anything in this Guaranty to the contrary, the Guarantor may
satisfy its obligation to pay the Guaranteed Obligations hereunder by either
(i) making payments under this Guaranty directly to the Global Agent for the
benefit of the Subordinated DFI Lender or (ii) causing its wholly-owned
subsidiary, Ormat Holding Corp. (a limited liability company organized and
existing under the laws of the Cayman Islands) to make any such payments to the
Global Agent for the benefit of the Subordinated DFI Lender.

(c) The Guarantor hereby waives to the fullest extent permitted under law
(i) acceptance of this Guaranty, (ii) presentment, demand, or dishonor
concerning the Guaranteed Obligations or the liabilities of the Guarantor,
protest and any notice not provided for herein and (iii) any right to require
that any action or proceeding (in a bankruptcy, liquidation, administration,
insolvency or otherwise) be brought against the Company or any of its assets or
properties, or against any other person, or to require that the Global Agent or
the Subordinated DFI Lender seek enforcement of any performance against the
Company or any other person, prior to any action against the Guarantor under the
terms hereof. The Guarantor agrees that the Subordinated DFI Lender may at any
time and from time to time, either before or after the maturity thereof, without
notice to or further consent of the Guarantor, extend the time of payment or
performance of, or renew any of, the Guaranteed Obligations, and may also make
any agreement with the Company for the extension, renewal, payment, compromise
or release, in whole or in part, or for any modification or waiver of the terms
thereof or of any agreement between the Global Agent or the Subordinated DFI
Lender and the Company without in any way impairing or affecting this Guaranty.

(d) The Guarantor shall be subrogated to all rights of the Global Agent or the
Subordinated DFI Lender in respect of any amounts paid by the Guarantor pursuant
to the provisions of this Guaranty; provided, however, that the Guarantor shall
not be entitled to enforce, or to receive any payments arising out of or based
upon such right of subrogation until all Guaranteed Obligations have been paid
in full, and, if any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all of the Guaranteed Obligations shall not
have been paid in full, such amount shall be held in trust for the benefit of
the Global Agent for the benefit of the Subordinated DFI Lender and shall
forthwith be paid to the Global Agent for the benefit of the Subordinated DFI
Lender to be applied to the Guaranteed Obligations.

(e) If the Company is adjudged bankrupt or insolvent, or a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of the Company, or
any substantial part of its property or assets, is appointed, or the Company
makes any arrangement



--------------------------------------------------------------------------------

with its creditors, or is dissolved, liquidated or wound up, the Guarantor shall
not file or pursue any proof in competition with the Subordinated DFI Lender in
respect of any amounts owing to the Guarantor by the Company or on any account
whatsoever, but instead shall give the Subordinated DFI Lender the benefit of
any such proof and of all amounts to be received in respect of that proof until
all of the Guaranteed Obligations have been paid in full. The Guarantor shall
hold in trust for, and forthwith pay or transfer to, the Global Agent for the
benefit of the Subordinated DFI Lender any payment or distribution received by
the Guarantor contrary to this Section 2(e).

(f) This Guaranty shall be continuing and remain in full force and effect and be
binding upon the Guarantor, its successors and permitted assigns until all of
the Guaranteed Obligations have been satisfied in full. This Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment of the Guaranteed Obligations are annulled, set aside, invalidated,
declared to be fraudulent or preferential, rescinded or must otherwise be
returned, refunded, restored or repaid by the Global Agent or by the
Subordinated DFI Lender whether as a result of any proceedings related to the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company, the Guarantor or otherwise, all as though such payment had not been
made.

(g) The liability of the Guarantor under this Guaranty shall not be reduced,
discharged or otherwise adversely affected by any act or omission which would
not have discharged or affected the liability of the Guarantor had it been a
principal debtor instead of a guarantor, or indemnifier or by anything done or
omitted by any person which, but for this provision, might operate to exonerate
or discharge the Guarantor or otherwise reduce or extinguish its liability under
this Guaranty.

Section 3. Representations and Warranties. The Guarantor represents and warrants
to the Global Agent and the Subordinated DFI Lender that:

(a) The Guarantor is duly organized, validly existing and in good standing under
the laws of the State of Delaware and has full corporate power to execute,
deliver and perform this Guaranty.

(b) The execution, delivery and performance of this Guaranty have been and
remain duly authorized by all necessary corporate action and do not contravene
any provision of the Guarantor’s articles of incorporation or bylaws, as amended
to date, or any law, regulation, rule, decree, order, judgment, or contractual
restriction binding on the Guarantor or its assets, and will not result in the
creation or imposition of any lien on any part of its assets or oblige it to
create any such lien. This Guaranty has been duly and validly executed and
delivered by the Guarantor.

(c) No action by, notice to or filing with, or payment of any stamp,
registration or similar tax to, any governmental authority or regulatory body is
required in connection with the execution, delivery or performance of this
Guaranty, except as have been made as required prior to the date hereof.



--------------------------------------------------------------------------------

(d) This Guaranty constitutes the legal, valid and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms,
subject, as to enforcement, to bankruptcy, fraudulent conveyance, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

(e) No action, suit or other legal or arbitral proceeding is pending by or
before any governmental authority or in any arbitral or other forum or, to the
best of its knowledge, is threatened in writing, which could reasonably be
expected to have a material adverse effect on the assets or financial condition
of the Guarantor or the Guarantor’s ability to perform its obligations under
this Guaranty.

(f) None of the Guarantor or the Guarantor’s assets is entitled to immunity on
any grounds from any legal action or proceeding (including, without limitation,
suit, attachment prior to judgment, execution or other enforcement).

(g) No event or circumstance has occurred and is continuing which constitutes a
default under any material contractual obligation which is binding on the
Guarantor, or to which its assets are subject, or which might have a material
adverse effect on the Guarantor’s ability to perform its obligations under this
Guaranty.

(h) The Guarantor’s payment obligations under this Guaranty rank at least pari
passu with the claims of all its other unsecured and unsubordinated creditors,
except for obligations mandatorily preferred by law applying to companies
generally.

Section 4. The Guarantor covenants and agrees that:

(a) as long as this Guaranty is in full force and effect the Guarantor shall be
prohibited from:

 

  i. creating any floating charge or any pledge, charge, encumbrance or lien
over its assets other than Permitted Liens;

 

  ii. guaranteeing the liabilities of any third party (other than the Company
pursuant hereto in relation to the Guaranteed Obligations and other than in
respect of any liabilities of any other direct or indirect subsidiary of the
Guarantor that are counted as part of the Net Debt of the Guarantor); and

 

  iii. selling, assigning, transferring, conveying or disposing of all or
substantially all of its assets, or undergoing a change of control in its
ownership structure,

in each case, without obtaining the prior written approval of the Global Agent
acting at the instructions of the Subordinated DFI Lender.



--------------------------------------------------------------------------------

(b) the Guarantor shall for the duration of its obligations under this Guaranty:

 

  i. maintain a share capital of at least USD 600 million, representing in any
event no less than 30% of its Total Assets;

 

  ii. maintain a Net Debt to Adjusted EBITDA ratio of no more than 7:1; and

 

  iii. ensure that, as long as the principal of the DFI Loans have not been
repaid in full, the dividend that will be distributed in respect of each
Financial Year does not exceed 35% of the net income in that year, as shown on
the Guarantor’s audited consolidated annual financial statements.
Notwithstanding the foregoing, the Guarantor may, during the course of any
Financial Year, make an interim dividend distribution on the basis of the
Guarantor’s estimate of the net income for such Financial Year. If the amount of
dividend that has actually been paid in any fiscal year exceeds the percentage
mentioned above, such deviation will be set off against distributed dividends in
respect of next Financial Year or an adjustment will be made in the next
Financial Year in which a dividend is distributed. The amount to be offset or
adjusted will be an amount representing the difference between the percentage
dividend that was actually paid in the prior Financial Year and the percentage
of 35% of the net income in such prior Financial Year.

(c) The Guarantor agrees that if it undertakes any financial covenants to a
party providing it with Financial Indebtedness after the execution of this
Guaranty that are more restrictive than those listed in (b) above, the Guarantor
shall inform the Global Agent and the Subordinated DFI Lender of the same and
those more restrictive financial covenants shall be deemed to be incorporated
into 4(b) above.

(d) The Guarantor shall, as soon as available, but in any event within one
hundred and twenty (120) days after the end of each of its Financial Years,
deliver to the Global Agent a copy of its complete and audited financial
statements for such Financial Year together with the Auditor’s audit report on
them.

(e) The Guarantor shall, as soon as available, but in any event within
forty-five (45) days after the end of each quarter of each of its Financial
Years, deliver to the Global Agent a copy of the complete unaudited financial
statements for such quarter and to the extent there are any internal or external
factors materially affecting or which might materially affect the Guarantor’s
business and operations or its financial condition, a report detailing the same.

(f) The Guarantor shall, when requested by the Global Agent acting at the
instruction of the Subordinated DFI Lender, do or cause to be done anything that
aids the exercise of any power, right or remedy of the Global Agent or the
Subordinated DFI Lender under this Guaranty including, without limitation,
executing any document or agreement.

(g) For each calculation to be made for the purposes of Section 4, figures shall
be taken from the most recent set of financial statements supplied in accordance
with



--------------------------------------------------------------------------------

clause (d) above and if there is a dispute as to any interpretation or
computation of any amount, then the decision of the Guarantor’s auditors or, in
the absence of such decision, the reasonable interpretation or computation of
the Subordinated DFI Lender, as communicated by the Global Agent, shall prevail.

(h) The Guarantor acknowledges that the occurrence of any of the following shall
be additional Events of Default under the Amended and Restated Common Terms
Agreement, leading to a Trigger Event under this Guaranty:

 

  i. non-compliance by the Guarantor with any of the covenants listed in (a) to
(e) above;

 

  ii. any Financial Indebtedness of the Guarantor is not paid when due nor
within any applicable grace period;

 

  iii. any Financial Indebtedness of the Guarantor is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described); and

 

  iv. any commitment for any Financial Indebtedness of the Guarantor is
cancelled or suspended by a creditor of the Guarantor as a result of an event of
default (however described).

(i) No Event of Default under paragraph (h) above will occur if the failure to
comply is capable of remedy and is remedied to the satisfaction of the
Subordinated DFI Lender within ten (10) days of the earlier of the Global Agent
on behalf of the Subordinated DFI Lender giving notice to the Guarantor and the
Guarantor becoming aware of the failure to comply, or, in the case of
non-compliance by the Guarantor with any of the covenants listed in (d) and
(e) above, if the failure to comply is capable of remedy and is remedied to the
satisfaction of the Subordinated DFI Lender within thirty (30) days of the
earlier of the Global Agent on behalf of the Subordinated DFI Lender giving
notice to the Guarantor and the Guarantor becoming aware of the failure to
comply.

(j) Notwithstanding anything to the contrary set forth herein, if up to the time
of full repayment of the DFI Loans there is a change in the accounting
principles (GAAP and/or IFRS), in such a way that the change adversely affects
the financial covenants specified in Section 4 above, the Guarantor and the
Global Agent on behalf of the Subordinated DFI Lender hereby agree to negotiate
in good faith to amend the covenants set forth herein so as to adapt them
mutatis mutandis to the principles set forth herein, within thirty (30) Business
Days from the change in the accounting principles, and if not settled within
this period, the financial restrictions specified in Section 4 above shall be
updated, mutatis mutandis, to conform to the new accounting principles, in
accordance with rules determined by an accountant from one of the five largest
firms of accountants in the United States of America, provided, that, he/she is
not part of the accounting firm which audits the Guarantor.



--------------------------------------------------------------------------------

Section 5. Demands.

 

  (a) Following a Trigger Event, the Global Agent may present the Guarantor a
demand in substantially the form set out in Schedule 1 (Form of Demand for
Payment) (a “Demand”) at the address specified in Section 6 (Notices) and the
Guarantor shall, within seven (7) Business Days after the date of presentation
of the Demand, pay to the account specified in the Demand the amount specified
in the Demand.

 

  (b) More than one Demand may be presented under this Guaranty.

 

  (c) Each Demand shall be presented to the Guarantor as soon as reasonably
practical after the due date for payment of the Guaranteed Obligation in respect
of which that Demand is made, but no delay in presenting a Demand shall in any
way prejudice the obligations of the Guarantor, or the rights of the Global
agent or the Subordinated DFI Lender, hereunder.

Section 6. Notices. All notices to the Guarantor under this Guaranty shall,
until the Guarantor furnishes written notice to the contrary, be in writing and
mailed, faxed or delivered to the Guarantor at:

Ormat Technologies, Inc.

6225 Neil Road

Reno, Nevada 89511

Attention: President

Telephone: (775) 356-9029

Facsimile: (775) 356-9039

provided, however, that failure to furnish any copies of notices to the Company
under the Amended and Restated Common Terms Agreement and the DEG Loan
Agreements shall not affect the obligations of the Guarantor hereunder.

Section 7. Governing Law; Jurisdiction.

(a) This Guaranty shall be governed by and construed and enforced in accordance
with the laws of the State of New York, United States of America without regard
to principles of conflicts of law thereof which would require the general
application of the law of another jurisdiction as the governing law of this
contract.

(b) Any dispute, disagreement, or claim arising out of or relating to this
Guaranty, or the execution or performance thereof, may be brought before the
judges and courts of the State of New York located in the Borough of Manhattan
or the United States of America located in the Southern District of New York.

(c) At the option of the Global Agent on behalf of the Subordinated DFI Lender,
any dispute, disagreement, or claim arising out of or relating to this Guaranty,
or the execution or performance thereof, may be brought before the judges of any
other court having jurisdiction, or concurrently in more than one jurisdiction.



--------------------------------------------------------------------------------

(d) Without prejudice to the generality of Clause (b) above, and for the benefit
of the Global Agent and the Subordinated DFI Lender, the Guarantor irrevocably
submits to the non-exclusive jurisdiction of the courts of the State of New York
located in the Borough of Manhattan and of the United States of America located
in the Southern District of New York in connection with any legal action, suit,
or proceeding arising out of or relating to this Guaranty that may be brought by
the Global Agent or the Subordinated DFI Lender. The Guarantor hereby
designates, appoints, and empowers on the date hereof HIQ CORPORATE SERVICES,
INC. (the “Process Agent”) located on this date at 19 W. 34th Street, Suite
1018, New York NY 10001-3006, as its authorized agent to receive for and on
behalf of the Guarantor and its property service of copies of the summons and
complaint and any other legal process which may be served in any such action,
suit, or proceeding in the State of New York. Such service may be made by
mailing or delivering a copy of such process to the Guarantor in care of the
Process Agent at the Process Agent’s above address, and the Guarantor hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf. As an alternative method of service the Guarantor also irrevocably
consents to the service of any and all process in any such action, or proceeding
by the mailing of copies of such process to its address specified in Section 6
by registered airmail. The Guarantor agrees that a final judgment in any such
actions or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(e) The Guarantor hereby knowingly irrevocably waives, to the fullest extent
permitted by applicable law, any and all rights to trial by jury in any legal
proceeding directly or indirectly arising out of or relating to this Guaranty or
the transactions contemplated hereby, whether based on contract, tort, or any
other theory.

Section 8. Interpretation. The headings of the sections and other subdivisions
of this Guaranty are inserted for convenience only and shall not be deemed to
constitute a part hereof.

Section 9. Attorney’s Cost. Unless otherwise paid by the Company, the Guarantor
agrees to pay all reasonable attorney’s fees and all other reasonable and actual
costs and expenses which may be incurred by the Global Agent or the Subordinated
DFI Lender in connection with:

(a) the preparation, negotiation, execution and delivery of this Guaranty;

(b) any actual or proposed amendment, variation, supplement, waiver or consent
under or in connection with this Guaranty;

(c) any discharge or release of this Guaranty;

(d) the preservation, or exercise and enforcement, of any rights under or in
connection with this Guaranty or any attempt to do so; and

(e) any stamping or registration of this Guaranty.



--------------------------------------------------------------------------------

Section 10. Currency of Payment. Any payment to be made by the Guarantor shall
be made in the same currency as designated for payment in the Amended and
Restated Common Terms Agreement and the DEG Loan Agreements and such designation
of the currency of payment is of the essence.

Section 11. Successions or Assignments. This Guaranty shall inure to the benefit
of the successors and permitted assigns of the Global Agent and the Subordinated
DFI Lender who shall have the respective rights of the Global Agent and the
Subordinated DFI Lender hereunder. This Guaranty is binding upon the Guarantor
and its successors and permitted assigns.

Section 12. No Waiver; Cumulative Rights. No failure on the part of the Global
Agent or the Subordinated DFI Lender to exercise, and no delay in exercising,
any right, remedy or power provided for in this Guaranty shall operate as a
waiver thereof, nor shall any single or partial exercise by the Global Agent or
the Subordinated DFI Lender of any right, remedy or power hereunder preclude any
other or future exercise of any such right, remedy or power. Each and every
right, remedy and power hereby granted to the Global Agent or the Subordinated
DFI Lender or allowed to it by law shall be cumulative and not exclusive of any
other, and may be exercised by the Global Agent or the Subordinated DFI Lender
from time to time.

Section 13. Severability. Any provision of this Guaranty that may be determined
by competent authority to be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Section 14. Counterparts. This Guaranty may be executed and delivered in any
number of counterparts, each of which is an original and which together have the
same effect as if each party had signed the same document.

Section 15. Taxes; Payments

(a) The Guarantor shall pay or cause to be paid all Taxes (other than income
Taxes) on or in connection with the payment of any amount due under this
Guaranty.

(b) All sums payable by the Guarantor under this Guaranty shall be paid in full
to the Global Agent for the benefit of the Subordinated DFI Lender without any
set-off, condition or counterclaim whatsoever and free and clear of any
deductions or withholdings (including with respect to Taxes) whatsoever except
as may be required by law or regulation which is binding on the Guarantor.

(c) If any deduction or withholding (including with respect to Taxes) is
required by any law or regulation to be made by the Guarantor, the amount of the
payment due from the Guarantor shall be increased to an amount which (after
making any deduction or withholding) leaves an amount equal to the payment which
would have been due if no deduction or withholding had been required.

(d) The Guarantor shall promptly deliver or procure delivery to the Global Agent
of all receipts issued to it evidencing each deduction or withholding which it
has made.



--------------------------------------------------------------------------------

(e) The Guarantor shall not and may not direct the application by the Global
Agent or the Subordinated DFI Lender of any sums received by the Global Agent or
the Subordinated DFI Lender from the Guarantor under any of the terms of this
Guaranty.

Section 16. Transfer

(a) This Guaranty may only be assigned or transferred by the Global Agent in
connection with an assignment or transfer of the DFI Loans by the Subordinated
DFI Lender.

(b) Except with prior written consent of the Global Agent acting at the
instruction of the Subordinated DFI Lender, the Guarantor may not assign any of
its rights and may not transfer any of its obligations under this Guaranty or
enter into any transaction which would result in any of those rights or
obligations passing to another person. Any purported assignment or transfer in
violation of this Section 16(b) shall be void.

Section 17. Set-Offs

(a) The Guarantor authorizes the Subordinated DFI Lender to apply any credit
balance (whether or not then due) to which the Guarantor is at any time
beneficially entitled on any account with the Subordinated DFI Lender in (or
towards) satisfaction of any sum then due and payable by the Guarantor to the
Global Agent for the benefit of the Subordinated DFI Lender under this Guaranty,
but which is unpaid. Where such application of balances requires the conversion
of one currency into another the Subordinated DFI Lender may make such
conversion at a market rate of exchange.

(b) The Subordinated DFI Lender shall not be obliged to exercise any rights
given to it under clause 17(a).

Section 18. Evidence of Amounts and Certificate. Any certificate, determination
or notification by the Global Agent on behalf of the Subordinated DFI Lender as
to a rate or any amount payable under this Guaranty is (in the absence of
manifest error) conclusive evidence of the matter to which it relates and shall
contain reasonable details of the basis of determination.

Section 19. Amendments

This Guaranty may be amended, waived or otherwise modified only with the written
consent of the Guarantor and the Global Agent acting at the instruction of the
Subordinated DFI Lender.

[The remainder of this page is intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor, by its officer duly authorized, intending to
be legally bound, has caused this Guaranty to be duly executed and delivered as
of the date first above written.

 

ORMAT TECHNOLOGIES, INC.

By:

 

 

  Name:     Title:  

 

DEG — DEUTSCHE INVESTITIONS- UND ENTWICKLUNGSGESELLSCHAFT MBH, as Global Agent

By:

 

 

 

Name:

   

Title:

 

By:

 

 

 

Name:

   

Title:

 

[Signature page to Ormat Technologies, Inc. Guaranty]



--------------------------------------------------------------------------------

Schedule 1

Form of Demand for Payment

[DATE]

Ormat Technologies, Inc.

6225 Neil Road

Reno, Nevada 89511

Attention: President

Reference is made to the Guaranty, dated as of [            ], 2012 (the
“Guaranty”), entered into by Ormat Technologies, Inc., as the guarantor (the
“Guarantor”) in favor of DEG — Deutsche Investitions- und
Entwicklungsgesellschaft mbH, in its capacity as the Global Agent for the
benefit of the Subordinated DFI Lender (the “Global Agent”). Capitalized terms
used herein but not defined in this Demand shall have the meanings ascribed to
them in the Guaranty.

Pursuant to Section 2 (Guaranty by the Guarantor) of the Guaranty, the Global
Agent hereby serves this Demand on the Guarantor for the payment of
$[            ](            Dollars), which the Global Agent certifies is the
amount due and payable to the Subordinated Lender under a DFI Loan as governed
by the terms of the Amended and Restated Common Terms Agreement.

The Guarantor is directed to make the payment of the aforementioned amount by
wire transfer to: [insert account information and wire instructions].

IN WITNESS WHEREOF, an authorized officer of the Global Agent has executed and
delivered this Demand as of the      day of     , 20    .

 

DEG — DEUTSCHE INVESTITIONS- UND ENTWICKLUNGSGESELLSCHAFT

MBH, as Global Agent

By:

 

 

Name:

 

Title:

 

By:

 

 

Name:

 

Title:

 